Citation Nr: 0417391	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  00-15 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to July 
1982.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Fort Harrison, Montana.  

The Board notes that, in his substantive appeal (VA Form 9), 
received in July 2000, the veteran requested a Central Office 
hearing before a member of the Board in Washington, D.C.  
However, in correspondence of February 2001, he cancelled 
that request.  The record indicates that a Central Office 
hearing before a Veterans Law Judge was subsequently 
scheduled for October 21, 2003.  However, in a September 2003 
statement, the veteran indicated that he would not be able to 
attend the hearing.  As the record does not contain further 
indication that the veteran or his representative has 
requested that the hearing be rescheduled, the Board deems 
the veteran's July 2000 request for a Central Office hearing 
withdrawn.  See 38 C.F.R. § 20.702 (2003).  

The Board further observes that in a statement in support of 
claim (VA Form 21-4138), dated in November 2002, the veteran 
also raised the issue of entitlement to service connection 
for diabetes mellitus and peripheral neuropathy secondary to 
his service-connected hypertension.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA requires that VA must 
provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107. 

The veteran contends that his currently diagnosed diabetes 
mellitus had its onset during service.  The veteran maintains 
that his service medical records clearly reflect 
manifestations of early symptoms of diabetes, with elevated 
glucose readings and tingling and pain in the lower 
extremities.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002).  Certain diseases, including 
diabetes mellitus, may be presumed incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

Service connection also may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).  

A review of the service medical records indicate that the 
veteran was put on a weight reduction diet of 1000 calories 
in October 1967.  The veteran was later seen at a clinic in 
October 1968 with complaints of "tingling and pain" in both 
of his lower legs and ankles.  A neurological evaluation 
conducted at that time was within normal limits.  A blood 
test was conducted in March 1978, which revealed a glucose 
reading of 112 mg.  A blood test was conducted in August 
1979, with glucose levels of 116 mg and 120 mg.  On the 
occasion of his retirement examination in February 1982, the 
veteran reported a history of cramps in his legs; at that 
time, it was noted that the veteran was 10 pounds overweight.  
It was also noted that the veteran denied any personal or 
family history of diabetes.  There was no clinical 
documentation of diabetes mellitus.  

The records indicate that the veteran was admitted to a VA 
hospital in September 1982 to evaluate the possibility of 
Graves' disease.  A laboratory study performed during the 
veteran's period of hospitalization revealed a glucose 
reading of 108 mg.  However, these records do not reflect any 
complaints, findings or diagnoses of diabetes.  

Initial review of the record suggests that there may be 
outstanding evidence pertinent to veteran's claim.  The 
veteran submitted a VA Form 21-526 in August 1999.  He 
indicated that he wanted to claim entitlement to service 
connection for diabetes mellitus.  He also submitted an 
Authorization for Release of Information, VA Form 21-4142, 
reporting treatment at the VA outpatient clinic in Billings, 
Montana, from 1982 to the present.  However, in October 1999, 
VA outpatient treatment records were received from that 
clinic dating from August 1997 to September 1999.  The file 
contains no VA treatment records for the time period from 
1982 to August 1997, and there is no evidence that the RO 
made any additional attempt to obtain these treatment 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").  
Accordingly, any additional medical records related to the 
veteran's diabetes mellitus, as previously identified by the 
veteran in the aforementioned VA Form 21-4142, should be 
associated with the veteran's claims file.  

Further review of the claims folder indicates there are 
conflicting medical opinions concerning the etiology of the 
veteran's currently diagnosed diabetes mellitus.  
Significantly, on the occasion of a VA examination in January 
2002, the veteran's fasting blood sugar was reported as 117.  
The pertinent diagnosis was diabetes mellitus, type II, with 
fair control on current medications.  The examiner also noted 
that the veteran had visual and neurological complications 
secondary to diabetes mellitus. 

In an addendum to the above examination, dated in September 
2002, the VA examiner stated that, upon reviewing the claims 
file, he could not find evidence of a diagnosis of diabetes 
before September 1982 and no documentation was found that 
covered the question period of one year after his separation 
from the military service on July 31, 1982.  The examiner 
observed that there was a significant gap in documentation of 
the presence of diabetes mellitus in the claims file from the 
mid 1982 until 2000.  The examiner noted that there was no 
evidence of a diagnosis of diabetes found during the 
veteran's active military service, and no specific 
documentation now can be made based upon the C-file provided 
whether or not he developed diabetes mellitus within one year 
after he separated from active military service.  

Of record is a statement from the veteran's wife, dated in 
March 2003, indicating that they have been married since 
February 1975.  She indicated that they began having problems 
with their sex life; at the same time, she recalled the 
veteran going to doctors for problems involving pain in his 
legs and feet.  She noted that the veteran was given salve, 
but it didn't help.  She indicated that the veteran drank a 
lot of liquid which seemed to help; however, by the time he 
retired from the military in 1982, they were having almost no 
sex because the veteran was no longer able to.  

Also of record is a medical statement from Dr. Judith A. 
Lombeida, Colonel, USAF, dated in March 2003, indicating that 
the veteran's records contained documentation showing that he 
had symptoms of peripheral neuropathy of his feet; she noted 
that he burning sensation that he currently experiences had 
been present while he was on active duty.  Dr. Lombeida 
explained that since peripheral neuropathy may precede the 
diagnosis of diabetes mellitus, it was her opinion that the 
veteran's neuropathy was present while he was on active duty.  

Received in November 2003 was a private medical statement 
from William B.C Lobrano, M.D., dated in October 2003, 
indicating that the veteran had been under his care for 
several years; he noted that the veteran has been diagnosed 
with hypertension, hyperlipidemia and diabetes.  Dr. Lobrano 
stated that it was his medical opinion that it was possible 
that the blood sugar test results recorded for the veteran 
while on active duty could mark the onset of his diabetes.  

The record on appeal clearly contains conflicting medical 
opinions as to the date of onset of the veteran's currently 
diagnosed diabetes mellitus.  The VA examiner and Dr. Lobrano 
disagree.  Consequently, the Board must obtain another 
medical opinion to resolve the disagreement between these 
doctors.  The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that VA's statutory duty to assist the 
veteran with his claim includes, when necessary to decide his 
case, providing a medical examination or obtaining a 
clarifying medical opinion.  See 38 U.S.C.A. § 5103A(d) 
(2002).  See, too, Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue on appeal.  
This includes notifying the veteran in 
writing of what evidence, if any, he 
should provide and what evidence, if any, 
will be obtained by VA on his behalf.  

2.  The RO should contact the VA medical 
facilities at Billings and Fort Harrison, 
Montana, and request copies of all 
records relating to treatment provided 
the veteran from 1982 to 1997.  These 
records should be associated with the 
record on appeal.  If records are 
unavailable, please have the provider so 
indicate. 

3.  The RO should arrange for the veteran 
to be scheduled for an examination to 
obtain an opinion as to the date of onset 
of the veteran's diabetes mellitus.  The 
veteran's claims folder must be provided 
to the examiner prior to the examination.  
The examiner should elicit from the 
veteran details concerning all symptoms 
he experienced during his military 
service which could be early signs or 
symptoms of diabetes mellitus.  The 
examiner should provide an opinion as to 
the date of onset of the veteran's 
diabetes mellitus.  In formulating such 
an opinion, the examiner should indicate 
the significance of the in-service 
symptoms, including tingling and pain in 
the legs, problems with sex; etc., as 
well as the in-service glucose levels and 
the September 1982 VA hospital records.  
The VA examiner must reconcile any 
contradictory evidence regarding the 
etiology of the diabetes mellitus, to 
include the opinion provided by Dr. 
Lobrano in November 2003.  A complete 
rationale should be provided for all 
opinions expressed.  

4.  Thereafter, the RO should again 
review the record and readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

